         Case 1:20-cr-00080-KWR Document 41 Filed 11/13/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff               )      No. 20-CR-80 KWR
vs.                                           )
                                              )
JODIE MARTINEZ,                               )
                                              )
                      Defendant.              )

             REPLY TO UNITED STATES’ RESPONSE TO DEFENDANT’S
                        SENTENCING MEMORANDUM

       Ms. Martinez, through undersigned counsel, submits the following Reply to the United

States’ Response to Defendant’s Sentencing Memorandum [Doc. 39].

       As grounds counsel states:

Term of imprisonment served in Zuni tribal court

       The government objects to the Court considering U.S.S.G. § 5K2.23, which recommends

a downward departure in circumstances where a defendant is serving or has served a term of

imprisonment in another court for the same charge. As the government acknowledges, Ms.

Martinez has not violated the terms of this agreement in her sentencing request, yet takes issue

with Ms. Martinez noting the undisputed fact that she has already served 91 days in custody in

her request for an eighteen-month sentence.

       The government offers no authority for its argument that because Ms. Martinez entered

into a Rule 11(c)(1)(C) plea agreement in this case, the Court must disregard the fact that she has

already served a term of imprisonment for the conduct charged in this matter. Ms. Martinez

submits that this previously served term of imprisonment is appropriate for the Court to consider,

even in determining what sentence to impose within the parties’ agreed-upon range. Ms.

                                                                                                   1
         Case 1:20-cr-00080-KWR Document 41 Filed 11/13/20 Page 2 of 3




Martinez respectfully renews her request that this Court impose a sentence of eighteen months

for the reasons proffered in her Sentencing Memorandum.

Inpatient treatment as a condition of supervision

       Ms. Martinez objected to the recommended condition of supervision that she complete an

inpatient treatment program. The government argues inpatient treatment is appropriate. As the

government notes, a condition of inpatient, residential treatment must be “supported by

particularized findings that it does not constitute a greater deprivation of liberty than reasonably

necessary to accomplish the goals of sentencing.” United States v. Mike, 632 F.3d 686, 696 (10th

Cir. 2011). Ms. Martinez presented evidence to this Court that she is engaged in important

rehabilitative work in pretrial detention at the McKinley County jail. The government’s claim

that she has not received treatment for her substance abuse problem is incorrect. Ms. Martinez

agrees that her criminal behavior is linked to substance abuse, and that rehabilitation is an

important goal of sentencing, but the requirement of inpatient substance abuse treatment

involves a greater deprivation of liberty than is necessary in this case.

       Ms. Martinez has not used illegal drugs since July of 2019, and has participated in the

programming available to her. Furthermore, by way of Addendum, filed November 12, 2020

[Doc. 37], United States Probation concurs with Ms. Martinez and modifies its recommendation

to outpatient treatment, noting that Ms. Martinez completed the programs – “Seeking Substance

Abuse Treatment,” “A Guide Through the 12 Steps of Recovery,” and “Understanding

Addiction.” Additionally, Ms. Martinez submitted twenty additional certificates on November

12, 2020, including “Substance Abuse”, completed October 27, 2020, “Cognitive Strategies for

Self-Control,” dated October 27, 2020, “Chasing the Dragon: The Opioid Epidemic,” dated

October 31, 2020, “Health Effects of Methamphetamine,” dated October 29, 2020, and “Hot



                                                                                                       2
         Case 1:20-cr-00080-KWR Document 41 Filed 11/13/20 Page 3 of 3




Topics: Addiction,” dated October 29, 2020. This additional coursework supports the modified

recommendation to outpatient counseling.

       WHEREFORE, for the foregoing reasons, and the reasons argued in Defendant’s

Sentencing Memorandum [Doc. 34], Ms. Martinez requests the Court accept the parties’ Rule

11(c)(1)(C) Plea Agreement, and impose a sentence of eighteen months.

                                           Respectfully Submitted,

                                           FEDERAL PUBLIC DEFENDER
                                           111 Lomas NW, Suite 501
                                           Albuquerque, NM 87102
                                           (505) 346-2489

                                           Electronically filed November 13, 2020
                                           /s/ Mallory Gagan
                                           Assistant Federal Public Defender
                                           Attorney for Jodie Martinez




                                                                                               3
